Citation Nr: 0635638	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-36 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for meniscus degeneration with remote medial 
collateral ligament strain of the left knee from August 16, 
2002, to June 24, 2003, and in excess of 20 percent from June 
25, 2003, to April 4, 2005, and from June 1, 2005, onward.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for meniscus degeneration with remote medial 
collateral ligament strain of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1993 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In August 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  From August 16, 2002, until the day before her left knee 
surgery on April 4, 2005, the veteran's service-connected 
left knee disability was characterized by a tear in the left 
medial meniscus; osteoarthritis of the left patellofemoral 
joint; reported episodes of locking and pain; but no 
objective evidence of limitation of motion, subluxation, 
instability, ankylosis, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee).

2.  From June 1, 2005, the veteran's service-connected left 
knee disability has been characterized by meniscal 
degeneration and remote medial collateral ligament strain 
status post debridement, small joint effusion; reported 
episodes of weakness, stiffness, swelling, instability, 
giving way and pain; but no objective evidence of limitation 
of motion, subluxation, instability, ankylosis, dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, impairment of the tibia 
and fibula, or genu recurvatum (hyperextended knee).

3.  The veteran's service-connected right knee disability is 
characterized by reported episodes of pain, but no objective 
evidence of subluxation, instability, or limitation of 
motion, ankylosis of the knee, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint, impairment of the tibia and fibula, or genu 
recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of no more than 20 
percent for meniscus degeneration with remote medial 
collateral ligament strain of the left knee from August 16, 
2002, to June 24, 2003, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5258 (2006).

2.  The criteria for a rating in excess of 20 percent for 
meniscus degeneration with remote medial collateral ligament 
strain of the left knee, from June 25, 2003, to April 4, 
2005, and as of June 1, 2005, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2006).

3.  The schedular criteria for an initial rating in excess of 
10 percent for meniscus degeneration with remote medial 
collateral ligament strain of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in March 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice 
and the veteran responded that she had no additional 
evidence.  

The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2006 letter advised her that if she had 
any information or evidence that she had not previously told 
VA about or given to VA, and that information or evidence 
concerns the level of her disability or when it began, to 
provide VA with that evidence.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, 
the March 2006 letter advised how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).
 
The veteran's service medical records and identified private 
medical records have been associated with the claim file, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded VA examinations in March 2003 and November 
2005. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service connection 
for meniscus degeneration with remote medial collateral 
ligament strain of the left knee and right knee.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A.  Left Knee Disability

At the time the veteran was granted service connection for 
meniscal degeneration and remote medial collateral ligament 
strain of the left knee, the veteran's left knee was rated as 
10 percent disabling as of August 16, 2002, under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-
5257.  The veteran's left knee disability was not listed on 
the Rating Schedule, and the RO assigned DC 5299-5257 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded as the 
first two numbers of the most closely related body part and 
"99." See 38 C.F.R. § 4.20 (2006).  The RO determined, at 
that time, that the most closely analogous diagnostic code 
was 38 C.F.R. § 4.71a, DC 5257, for other impairment of the 
knee. 

In February 2003, the RO increased the disability rating to 
20 percent under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5299-5258.  The RO determined that the 
most closely analogous diagnostic code is 38 C.F.R. § 4.71, 
DC 5258, which provides that a 20 percent rating is warranted 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  In 
evaluating the veteran's claim, the Board notes that the 
February 2005 Supplemental Statement of the Case (SSOC) noted 
that an evaluation of 20 percent was assigned from June 25, 
2003, the date that her physician identified a left meniscal 
tear.  However, an MRI conducted in March 2003 showed 
degeneration of the posterior horn of the medial meniscus 
with an apical tear and small effusion.  The Board notes that 
at the March 2003 VA examination, the veteran complained of 
pain "off and on" and locking of the knee.  Thus, the Board 
finds that the veteran's left knee disability met the 
criteria for a 20 percent rating from the date of claim 
(August 16, 2002).  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The question, thus, remains whether an evaluation in excess 
of 20 percent is available during the appeal period, from 
August 16, 2002, to April 4, 2005, and from June 1, 2005, 
onward.  The period from April 5, 2005, to May 31, 2005, is 
not for consideration as the veteran was assigned a 100 
percent rating in recognition of the veteran's left knee 
surgery.  

The Board notes that a 20 percent disability rating is the 
maximum evaluation available under the criteria of DC 5258.  
Therefore, a higher evaluation is not available under DC 
5258.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated the veteran's left 
knee disability under all other appropriate diagnostic codes.  
However, as the veteran has never been diagnosed with 
ankylosis of the knee, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee), 38 C.F.R. § 4.71a, DCs 
5256, 5262, and 5263 are not for application.  

Under DC 5260, a 30 percent rating is warranted for flexion 
limited to 15 degrees; and under DC 5261, a 30 percent rating 
is warranted for extension limited to 20 degrees. 38 C.F.R. § 
4.71a, Plate II, indicates that normal flexion of the knee is 
140 degrees and normal extension of the knee is zero degrees.  
However, at no time during the period under appeal has the 
veteran ever demonstrated any left knee limitation of motion.  
Therefore, 38 C.F.R. § 4.71a, DCs 5260 and 5261 are not for 
application.  
  
The Board has also considered DC 5259, which provides that 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating.  The Board finds that since the 
maximum evaluation under DC 5259 is 10 percent, it would not 
assist the veteran in obtaining a higher rating and, 
therefore, is not for application.

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5003 or 5010.  See VAOPGCPREC 9-98 (August 14, 1998).  
The Board also notes that VA General Counsel has determined 
that limitation of motion is contemplated under DC 5259.  Id.  
The Board finds that DCs 5258 and 5259 are analogous in that 
they evaluate the condition of semilunar cartilage of the 
knee and that the finding in the General Counsel's opinion 
applies to both DCs 5258 and 5259.

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 30 percent disability rating when 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Schedule. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

In evaluating the veteran's claim, the Board notes that there 
is no competent medical evidence of any subluxation or 
instability.  Although the veteran has reported instability 
and giving way of the knee, both the March 2003 and November 
2005 VA examination reports showed no subluxation or 
instability.  In fact, the March 2003 VA examination report 
noted no ligamentous laxity and negative Lachman's and 
McMurray's tests; and the November 2005 VA examination report 
noted the same.  Thus, the Board finds that the veteran's 
left knee disability does not warrant a separate 10 percent 
disability rating under DC 5257. 

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
it to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In 
evaluating the veteran's left knee under the criteria of 
DeLuca, the Board notes that no examiner has found that the 
veteran has additional range of motion loss, even taking into 
consideration pain, swelling, weakness, and fatigability.  In 
this regard, the Board specifically notes that the examiner 
who conducted the November 2005 VA examination stated that 
there was no additional decreased range of motion with 
repetitive testing of the left knee.  As such, the Board 
finds that the veteran's current 20 percent rating for the 
left knee contemplates any functional loss due to pain.

B. Right knee Disability.

The veteran's right knee disability is rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299-5257.  The veteran's right knee disability is 
not listed on the Rating Schedule, and the RO assigned DC 
5299-5257 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded as the first two numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20 (2006).  The RO 
determined that the most closely analogous diagnostic code 
was 38 C.F.R. § 4.71a, DC 5257, for other impairment of the 
knee. 

Under DC 5257, recurrent subluxation or lateral instability 
of the knee warrants a 10 percent disability rating when 
slight, a 20 percent disability rating when moderate, and a 
30 percent disability rating when severe.  The Board observes 
that the words "slight," "moderate," and "severe" are 
not defined in the Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2006).

In the May 2003 rating decision, the RO noted that a 10 
percent evaluation was assigned for painful or limited motion 
of a major joint.  

In evaluating the veteran's claim, the Board notes that there 
is no competent medical evidence of any right knee 
subluxation or instability.  Both the March 2003 and November 
2005 VA examination reports showed no subluxation or 
instability.  In fact, the March 2003 VA examination report 
noted no ligamentous laxity and negative Lachman's and 
McMurray's tests; and the November 2005 VA examination report 
noted the same.  Thus, the Board finds that the veteran's 
right knee disability does not warrant a higher than 10 
percent disability rating under DC 5257. 

As with the evaluation of the left knee, the Board has 
evaluated the veteran's right knee disability under all other 
appropriate diagnostic codes.  However, the veteran has never 
been diagnosed with ankylosis of the knee, dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, impairment of the tibia 
and fibula, or genu recurvatum (hyperextended knee).  
Therefore, 38 C.F.R. § 4.71a, DCs 5256, 5258, 5262, and 5263 
(2005) are not for application.

Under DC 5260, a 30 percent rating is warranted for flexion 
limited to 15 degrees; and under DC 5261, a 30 percent rating 
is warranted for extension limited to 20 degrees. 38 C.F.R. § 
4.71a, Plate II, indicates that normal flexion of the knee is 
140 degrees and normal extension of the knee is zero degrees.  
However, at no time during the period under appeal has the 
veteran ever demonstrated any right knee limitation of 
motion.  Therefore, 38 C.F.R. § 4.71a, DCs 5260 and 5261 
(2006) are not for application.  

The Board has also considered DC 5259, which provides that 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating.  The Board finds that since the 
maximum evaluation under DC 5259 is 10 percent, it would not 
assist the veteran in obtaining a higher rating and, 
therefore, is not for application.

As noted above, the VA General Counsel has determined that a 
claimant who has service-connected instability of the knee 
and limitation of motion may be rated separately under DCs 
5003 or 5010.  See VAOPGCPREC 9-98 (August 14, 1998).  
However, as the veteran has demonstrated no right knee 
subluxation, instability, or limitation of motion, the Board 
finds that the veteran's right knee disability does not 
warrant a separate 10 percent disability rating under DCs 
5003 or 5010. 

In addition, in evaluating the veteran's right knee under the 
criteria of DeLuca, supra, the Board notes that no examiner 
has found that the veteran has additional range of motion 
loss, even taking into consideration pain, swelling, 
weakness, and fatigability.  Thus, the Board finds that the 
veteran's current 10 percent rating for the right knee 
contemplates any functional loss due to pain.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disability.  
However, at no time since the filing of the veteran's claim 
for service connection has either the veteran's right knee or 
left knee condition been more disabling than as currently 
rated under this decision.


ORDER

An initial evaluation of 20 percent for meniscus degeneration 
with remote medial collateral ligament strain of the left 
knee from August 16, 2002, to June 24, 2003, is granted.

An evaluation in excess of 20 percent for meniscus 
degeneration with remote medial collateral ligament strain of 
the left knee is not warranted from June 25, 2003, to April 
4, 2005, and from June 1, 2005 onward.

An initial evaluation in excess of 10 percent for meniscus 
degeneration with remote medial collateral ligament strain of 
the right knee is denied.


____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


